Citation Nr: 0940674	
Decision Date: 10/26/09    Archive Date: 11/04/09

DOCKET NO.  03-10 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee


THE ISSUE

Whether new and material evidence to reopen a claim for 
service connection for disabilities of each knee has been 
received.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 




INTRODUCTION

The Veteran served on active duty from February 1970 to 
September 1971.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 decision of the RO 
that, in pertinent part, declined to reopen a claim for 
service connection for disabilities of each knee on the basis 
that new and material evidence had not been received.  
Service connection for depression was also denied in March 
2006.   

In February 2007, the Board remanded this case for additional 
development.

In July 2009, VA's Appeals Management Center (AMC) granted 
service connection for a depressive disorder, which is a 
total grant of the benefit sought.  That matter is no longer 
in appellate status. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
and his representative when if further action is required.


REMAND

In During the pendency of this appeal, the Court of Appeals 
for Veterans Claims (Court) issued a decision in Kent v. 
Nicholson, 20 Vet. App. 1 (2006), which established 
additional requirements with respect to the content of VA 
notice for claims to reopen.  The Court held that the VCAA 
requires VA to look at the bases for the denial in the prior 
decision and to respond with a notice letter that describes 
what evidence and information would be necessary to 
substantiate that element or elements required to establish 
service connection that were found insufficient in the 
previous denial.  The Court further held that the failure to 
provide notice of what constitutes material evidence in this 
context would generally be the type of error that has the 
natural effect of producing prejudice because it would 
constitute a failure to provide a claimant notice of a key 
element of what it takes to substantiate a claim to reopen.

Pursuant to the February 2007 Board remand, A VCAA notice 
letter was sent to the Veteran that is not in compliance with 
the terms of the remand because the letter does not refer to 
the last final denial (referred to notice of that decision in 
October 2005; the current appeal dates from December 2001) 
and does not adequately state the reasons for the previous 
denial of the Veteran's claim or fully explain what evidence 
would be necessary to establish service connection.
 
A remand by the Board confers upon the Veteran, as a matter 
of law, the right to compliance with the remand instructions, 
and imposes upon VA a concomitant duty to ensure compliance 
with the terms of the remand.  See Stegall v. West, 11 Vet. 
App. 268, 271 (1998).   

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the veteran a 
corrective VCAA notice under 38 U.S.C.A. § 
5103(a) that (1) notifies the veteran of 
the evidence and information necessary to 
reopen the claim; (2) notifies the veteran 
of the reasons for the February 1994 
denial (it was determined that the knee 
problems exhibited in service were acute 
and transitory; that he did not have 
current right knee disability related to 
service; and that there was no objective 
evidence of a link between his current 
degenerative joint disease of the left 
knee and his period of active duty); and 
(3) notifies the veteran of what specific 
evidence would be required to substantiate 
the element or elements needed to grant 
the veteran's service connection claim 
(i.e., medical evidence establishing that 
he has current knee disability that is 
related to or had its onset during his 
period of active duty).  This notice is 


outlined by the Court in Kent, supra.  The 
notification letter should also advise the 
veteran of the evidence and information 
that is necessary to establish entitlement 
to his underlying service connection 
claim.  

2.  Following such development, the RO 
should review and readjudicate the new and 
material claim.  If any benefit sought on 
appeal remains denied, the RO shall issue 
the veteran and his representative a 
Supplemental Statement of the Case.  

No action is required of the Veteran until he is notified by 
the RO or AMC.  The Veteran and his representative may 
furnish additional evidence and/or argument.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
THOMAS J. DANNAHER
 Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


